 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 38,Sheet Metal Workers' Interna-APPENDIXtional Association,AFL-CIO (Mid-Hudson SheetMetal Inc.)andRobert John Green,Jr.Case3-CB-1295June 9, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn February 9, 1970, Trial Examiner James T.Barker issued his Decision in the above-entitledmatter, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Local Union No. 38,SheetMetalWorkers' International Association,AFL-CIO, Hopewell Junction, New York, its of-ficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's Recom-mended Order, except that the attached notice tomembers shall be posted instead of the Trial Ex-aminer's notice.'Respondent excepted only to the Trial Examiner's rejection of its argu-ment that the Regional Director's dismissal of a prior charge filed by thesame individual isres judicataas to the issues in the instant proceedingLike the Trial Examiner, and for the reasons set forth by him, we find thatthe Regional Director'sadministrative action,based on his view thatRobert John Green,Jr , was a supervisor,is not dispositiveNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT cause or attempt to cause Mid-Hudson Highland Sheet Metal Inc. to conditionfurther employment of Robert John Green, Jr.,upon payment of fines, or require said em-ployee to pay fines as a condition of continuedemployment.WE WILL NOT in any like or related mannerrestrain or coerce employees of Mid-HudsonHighland Sheet Metal Inc. in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL notify Robert John Green, Jr., andMid-Hudson Highland Sheet Metal Inc. that wehave no objection to his employment with Mid-Hudson Highland Sheet Metal Inc. as a jour-neyman sheet metal worker utilizing the toolsof the trade; and that WE WILL NOT unlawfullyrefuse Mid-Hudson Highland Sheet Metal Inc.permission to utilize Robert John Green, Jr.,in said work capacity on an overtime basis.WE WILL make Robert John Green, Jr.,whole for any loss of straight time or overtimeearnings suffered as a result of the discrimina-tion we have practiced against him.LOCAL UNION No. 38,SHEET METAL WORKERS'INTERNATIONALASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Fourth Floor, The 120 Building,120 Delaware Avenue, Buffalo, New York 14202,Telephone 716-842-3100.183 NLRB No. 13 LOCAL 38, SHEET METALWORKERS'INTERNATIONAL ASSOC, AFL-CIOTRIAL EXAMINER'S DECISIONIII.THE UNFAIR LABOR PRACTICESSTATEMENT OF THE CASEJAMES T.BARKER,Trial Examiner: This matterwas heard at Poughkeepsie, New York, onNovember 5, 1969, pursuant to a charge filed onJune 24, 1969, by Robert John Green, Jr. On Sep-tember 3, 1969,' the Regional Director of the Na-tional Labor Relations Board for Region 3 issued acomplaint and notice of hearing alleging that LocalUnion No. 38, Sheet Metal Workers' InternationalAssociation,AFL-CIO, hereinafter referred toeither as the Union or the Respondent, had en-gaged in unfair labor practices in violation of Sec-tion 8(b)(2) and (1)(A) of the Act. The partiestimely filed briefs with me.Upon consideration of the briefs of the partiesand upon the record of this case,2 and my observa-tion of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERAt all times material herein Mid-Hudson SheetMetal Inc. has maintained its principal office andplace of business at Hopewell Junction, New York.During said period of time it has maintained variousother places of business, warehouses, and otherfacilities and, at relevant times, has been continu-ously engaged at said places of business and facili-ties in providing and performing the fabrication andinstallation of sheetmetaland duct work and re-lated services.During the calendar year immediately precedingthe issuance of the complaint herein, Mid-Hudsonperformed services valued in excess of $300,000, ofwhich services valued in excess of $50,000 werefurnished to, among others, International BusinessMachines, Inc., and Frank A. McBride MechanicalConstruction, Inc., each of which, individually andcollectively,shipsgoods valued in excess of$50,000 directly out of the State where it islocated.Upon these admitted facts, and the concession ofthe Respondent made orally on the record at thehearing, I find that Mid-Hudson has been at alltimes material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGAINZATION INVOLVEDLocal Union No. 38, Sheet Metal Workers' Inter-national Association, AFL-CIO, is admitted to be alabor organization within the meaning of Section2(5) of the Act, and I so find.'All references herein are to the calendaryear1969 unlessspecificallyindicated otherwiseRErrors in the transcripthavebeen notedand corrected3 The firm name was subsequently changed andpresentlyisMid-HudsonA. The IssuesillThe principalissue in thisproceeding is whetherthe Respondent caused or attempted to cause theCompany to discriminate against Robert Green intheassignment of overtime and ultimately todischargeGreen because Green's membership inthe Union had been terminated for his failure topay an intraunion disciplinary fine.By way of affirmative defense the Respondent as-serts that at times pertinent Green was a supervisorwithin the meaning of the Act and that his unionmembeship had been terminated soley by virtue ofhis failure timely to tender union dues uniformlyrequired.B. Pertinent Facts1.Background factsa.The collective-bargaining agreementThe Company commenced business on June 1,1968, under the style and firm name of Mid-Hud-son Sheet MetalInc.3 Atall times on and after June1, 1968, Mid-Hudson has given effect to and abidedby Respondent's standard form of union agreement.In August 1969, Arthur Wigand became a signatoryto the agreement.'The agreement contained a stan-dard 8-day union-security clause and a provisionrequiring the Company to notify the Union of anywork covered by the agreement which was to beperformed outside of regular working hours duringthe regular workweek or on holidays.The evidencereveals that at all pertinent times the Respondentand Company gave effect to this latter provision bymaintaining an arrangement or practice wherebypermission had to be obtained from the Respondentbefore a sheetmetal worker could work overtimefor the Company.b.Union rules governing finesAt all times relevant herein the Respondent'sconstitution contained a provision relating to thelevy of fines which provided as follows:SEC. 3. All fines levied in accordance withthe provisions of this Constitution shall be paidwithin the time limits specified and no duesshallbe accepted from any member whorefuses, fails, or neglects to pay such fines, ex-cept that if the fine exceeds the sum of FiftyDollars ($50.00) no more than Fifty Dollars($50.00) shall be required to be paid as a con-dition of any proper appeal from the decisionunder which such fine was imposed.Highland Sheet Metal Inc The original and successor firm shall hereinafterbe referred to as Mid-Hudson4 The failure of Mid-Hudson to formally execute the agreement appearsto have been due to an oversight on the part of a former partner of Wigand,and Wigand had not been aware of the oversight 112DECISIONSOF NATIONALLABOR RELATIONS BOARDAll fines initially shall be paid to the localunion in which such member holds member-ship and if the fine was levied by another localunion, notice of such payment shall be sent tosuch local union by certified mail. If, uponfinal disposition of the case, the fine is upheldit shall be paid to the financial secretary of thelocal union which imposed the fine.c.Green's union membership and employmenthistoryPrior to events pertinent herein, Robert Greenhad been a member of the Union for approximately18 years. Commencing in 1958 and continuing untilOctober 1968, Green worked in the employ of Mc-Creary Metals, Inc., headquartered in Albany, NewYork. During the course of his employment withMcCreary, Green worked principally in the terri-torial jurisdiction of the Union. During the last 4 or5 years of Green's employment with McCreary,Green worked as a journeyman sheetmetal workerin partnership with John Versace. Versace left theemploy of McCreary approximately 6 weeks beforeGreen severed his employment with McCreary.On November 21, 1968, Robert Green enteredthe employ of Mid-Hudson. He worked briefly inthe shop fabricating duct and was then assigned tothe H. O. Penn job of Mid-Hudson.5 On the H. O.Penn job, Green was assigned to work with JohnVersace as a sheetmetal worker. Their tasks in-cluded the measuring, installing, and erecting ofduct work.d.Green's job duties with Mid-HudsonArthurWigand credibly testified that whenRobert Green entered his employ in November1968, he did so as a journeyman sheetmetalworker. Until early March 1969 Green was com-pensated at the same wage rate as other sheetmetalworkers in the employ of Mid-Hudson. In March1969, at which time Mid-Hudson had in its employapproximately six or seven sheetmetal workers,three sheetmetal workers, including Robert Green,were granted an increase in wages. Wigand crediblytestified that the increase was granted as compensa-tion for their competence and skill in the face of ashort labor market and to reflect the additionalresponsibilities which they carried as "leadmen."In this latter respect,Wigand further crediblytestified that it is common practice in the sheet-metal industry for journeymen to work in pairs andthat during the period of his employment with Mid-Hudson Robert Green worked as a partner withJohn Versace.Wigand further credibly testifiedthat to conduce to the efficient performance of'There is a discrepancy between the testimony of Robert Green and thatof Arthur Wigand, president of Mid-Hudson, relating to the date of Green'sinitial employment Green testified that he commenced work in the shopon November 21 while Wigand testified that Green's employment com-menced on November 22 Green's testimony concerning the means bywhich he determined the commencement date of his employment at Mid-work one of the pair of journeymen assigned to anygiven job receives advance instructions with respectto the specific job and has the responsibility tomeasure and take the lead in the actual per-formance of those work tasks normally associatedwith the journeymen sheetmetal skills. Additionally,under Mid-Hudson's procedures the same memberof the working partnership is designated as the con-duit for customer complaints. Incident to thisresponsibility, this individual has no authority tomake adjustments on behalf of the employer but ispermitted merely to pass the information to higherauthority.AuthurWigand further credibly testified thatduring the entire period of his employment, fromNovember 1968 through June 20, 1969, the dutiesof Robert Green were those normally associatedwith the sheetmetal industry. Specifically, Wigandtestified thatGreen's duties included the shoppreparation or makeup of duct or metal piecesrequired for a specific job and the onsite disman-tling or erecting of duct work.Wigand further credibly testified that at no timeduring the term of his employment did Green havethe authority to hire or discharge employees or tomake any type of effective recommendation con-cerning them.The evidence of record reveals that on April 10,1969, Robert Green filed an unfair labor practicecharge in Case 3-CB-1247. The record furtherestablishes that on April29, 1969, the RegionalDirector of the National Labor Relations Board forRegion 3 dismissed the charge, advising Green thatthe investigation of the charge had disclosed that atthe time of the alleged discriminatory action he wasa supervisor within the meaning of the Act and wasthus not entitled to the protection of the Act.e.The1966union chargeOn August 8, 1966, a charge was filed againstRobert Green by Edward J. Salch, Jr., businessrepresentativeand recording secretary of theUnion. Salch charged Green with working overtimewithout first securing a union overtime permit andwhile behind in his dues. It was charged that, in theprevailingcircumstances,Greenwas ineligibleunder union rules to work in the trade.On September 9, 1966, the executive board ofthe Union, sitting as a trial committee, heard thecharges against Green. Both Salch and Green ap-peared at the hearing. The trial committee foundGreen guilty of the charges and assessed a $100fine. Green appealed the action of the trial commit-tee, and Green was subsequently informed that theInternational had sustained his appeal and had or-dered recision of the fine.6Hudson was convincing and I creditGreenHowever thetestimony of bothWigand and Green is consistent in that, after beingemployed at Mid-Hud-son, with only slightdelay,Green was assigned to the H0 Penn Job6John Versace worked with Green on the occasionof Green'sallegedbreachof the union rule and was similarly charged andfinedVersace, likeGreen, successfully appealed his fine LOCAL38, SHEET METAL WORKERS'INTERNATIONAL ASSOC.,AFL-CIOf.The 1968 union chargeOn April 8,1968,RobertGreen was againcharged with a violation of a union rule by workingat the Wallkill Senior High School job without noti-fying the Union and without first resorting to theout-of-work list of the Union.The charge was filedby James Nixon,a business agent of the Union.Robert Green credibly testified that in late Marchhe was workng in the employ of McCreary Metals,Inc.,at the Wallkill High School jobsite. Greentestified that while he was working on the jobsite heobserved James Nixon conversing with two otherindividuals.He was then summoned by Nixon whosaid,"Come over here;Iwant to talk to you."Green told Nixon that he had nothing to say to himand continued to work.Thereupon,Nixon cameover to Green and said, "Let me see your unionticket."Green answered that he did not have theticket because he had mailed it to"Mr. Bradley. "7He informed Nixon that Nixon would have to speakto Bradley.Nixon thereupon left stating to Green,"I will see you on Friday."By letter dated April 1,Nicholas J. Brennan,business manager of the Union,advised Green thathe was being requested by Business Agent Nixon toappear before the executive board of the Union onApril 5. Green received the letter but did not ap-pear.Thereafter,on April 8,Nixon filed a formalcharge against Green alleging a violation of unionrules as found above.The charge was initially scheduled for trial onAugust 2,1968. However,pursuant to a timely tele-graphic request filed by Robert Green,the August2 hearing was postponed.In due course the trialwas rescheduled for September 6, and EdwardSalch so advised Robert Green by registered letter.Green did not receive delivery of this letter and onSeptember 5 he was advised in person that the trialwas scheduled for the following day. On September6 Green made a telephonic request of Respondentto again postpone the trial.However,the trial washeld as scheduled and Green did not attend.8In due course,on September 6, 1968, the April 8charges against Robert Green were heard by the ex-ecutive board,sitting as a trial board of the Union.Green was found guilty of the charges filed against'Douglas J Bradley was at pertinent times Respondent's financial secre-tary°Robert Green testified that at pertinent times he maintained a post of-fice box in Poughkeepsie and that because of marital difficulties,throughDecember 1968, he refused to accept delivery of registered letters Hefurther testified,however, that he took delivery of all regular mail Greentestified,credibly, that commencing in January 1969 and thereafter he didnot decline to take delivery of any registered or certified mailGreen conceded that during the period in which he was declining to ac-cept delivery of registered mail there"were a few registered mails thatcame to the post office" that he did not"get " He also conceded that in themonth of December 1968, it was frequently a week or two before he got tothe post office to pick up mail°The General Counsel raises no issue with respect to the proceduralregularity of the trial proceeding The instant trial appears to have con-formed to provisions of Respondent's constitution governing the filing of113him by Nixon and was fined$750. The minutes ofthe trial board proceedings of September 6 reflectthe finding,the amount of the fine assessed,and, inpertinent part,also reflect the following:The Local Union has a ruling that when menare working for any contractor other than aLocal Union#38 contractor,theymay nottransfer from one job to another.The out-of-town contractor must man his jobs from theLocal Union out-of-work list. The companythat Robert Green,Jr.,works for is the Mc-CrearyMetals Co.,who has a signed agree-ment with Local Union#38.During the fewmonths preceding the charges Brother RobertGreen moved continuously from the Rotronjob in Ashokan,N.Y., to the Wallkill SeniorHigh School to the Kingston Vocational Schooland a Cities Service Gas Station in Kingston,N.Y., without ever notifying the Local Union;this being contrary to the Local Union rulesand regulations.Letters have been submitted as evidence to thefact that Brother Green has refused to acceptany registered mail from the Local Union so asto thwart the Trial Committee Letters underthe dates of. April 25, 1968 - June 10, 1968 -July 2,1968, July 23,1968 - August 20, 1968,were submitted with the envelopes that werereturned to the Local Union a statement wasalso presented to the Trial Committee bearingout the runaround that was given to two LocalUnion #38 Business Agents to present thecharges to Robert Green, Jr., personally on ajob site in Ulster County.Two copies of the minutes of the proceedings ofSeptember 6 were dispatched to Robert Green byregistered mail. The covering letter,over the signa-ture of Edward J.Salch,recording secretary of theUnion, requested Green to attest to the accuracy ofthe minutes.The letter was dated September 9.9 Itwas returned undelivered to the Union.Thereafter, Salch endeavored to locate Greenand ultimately hand-delivered theminutes andcovering letter to Green on December 5, 1968, attheH.O.PennworksiteofMid-Hudson.10charges, notice of hearing, trial procedures,and service of trial minutes andfindings10Robert Green testified that the delivery transpired on December 5while Edward Salch placed the date of delivery as November 20 Thetestimony of both Green and Arthur Wigand establishes that Green did notcommence his employment with Mid-Hudson until after November 20Further, Wigand testified credibly that Salch approached him at the officeseeking to locate Green and that he informed Salch that Green was on theH 0 Penn Job Indeed Salch himself testified that he sought out Wigand toinquire into Green's whereabouts Finally, John Versace lends crediblesupport to the testimony of Green Versace testified credibly that whenSalch came to the H 0 Penn job to deliver the trial minutes,at Green'srequest,he recorded the date of delivery on the envelope containing theminutes The date he recorded was December 5 Accordingly,Iam unableto credit Salch's testimony that the delivery occurred on November 20 114DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter by letter, received by the Union, Greennotified the Union that he would not attest to theminutes because of "numerous errors and falsestatements" allegedly contained therein.On January 3, 1969, Green filed an appeal withthe International in Washington, D.C., and by theletter of transmittal of the same date forwarded acheck in the amount of $50 to the Respondent."This check was received in due course by the finan-cial secretary of the Union and was transmitted toEdward Salch.On January 22, 1969, the International by letteradvised Green as follows:This is in reference to your appeal on the ac-tion taken by Local Union #38.You are advised that your appeal cannot beentertained as your appeal is not timely, andyou did not comply with the provisions of Arti-cle 17, Section 3 of our International Constitu-tion pursuant to the provisions of Article 19,Section 2(b) and Article 19, Section 5(a) ofour International Constitution.Subsequently, as a consequence of further com-munication with the International, Green received aletterdated February 3, 1969, from the generalsecretary-treasurer of the International which readas follows:g.Suspension notice to Mid-HudsonIn the meantime, by letter dated January 7, 1969,bearing the signature of Edward Salch, Mid-Hudsonwas informed as follows:Please be advised that the financial secretaryhas notified this Local Union #38 that as ofJanuary 1, 1969, Robert J. Green, Jr., has beensuspended from membership in Local Union #38.h.Wigand speaks with GreenUpon receiving Salch's letter, ArthurWigand,president of Mid-Hudson, called Green into his of-fice and showed Green the letter. Green informedWigand that he was going to get in touch with"Washington."InWigand's presence Green placed a longdistance telephone call to the International inWashington and spoke for a few minutes with an in-dividual.After the conversation terminated Greenstated that the person to whom he had spoken in-formed Green that he would be in touch with Salchand instructed Green to "stay on the job." Wigandpermitted Green to continue work.2.The alleged unlawful conductThis is with reference to your letter of January27, 1969, in which you claimed you didcomply with Article 17, Section 3 of our Inter-nationalConstitutionwithin the prescribedthirty days.Please be advised that the records show Local38 sent you a copy of the findings of the trialcommittee September 9, 1968, which yourefused to accept and because of this same wasdelivered to you in personNovember 20, 1968,therefore, the $50.00 on appeal received byLocal 38 January 6, 1969, was not within thepredescribed thirty days.You refused to accept certified mail which youmust have known was notification to you of theoutcome of the trial, and since it was yourdecision to take this type of action you therebyforfeited your right to appeal. [Emphasis sup-plied. ]" The Respondent's constitution providesfor appealto the general pre-sident of all orders and directionsof the trialcommitteeand of the localunion pertaining thereto In pertinent part the constitutionprovides as fol-lowsAll appealsto the general president shall be in writtenform, filedwith the general secretary-treasurer and a copy mailed to the opposingparty orparties within thirty(30) daysfrom the actionfrom which ap-peal is taken, unless notice thereof is requiredby this Constitution, inwhich event,the appeal must befiled and served within thirty (30)days of the date of such noticeShould the appeal be predicated upon any action of the local unionor counsel,copies thereof shall be furnished to such local union ora.The overtime work issueOn March 20 and 31, 1969, form overtimeauthorizations were issued over the signature ofNicholasBrennan toRobert Green and John Ver-sace grantingunion authorization to them to workovertime. These slipsare issuedpursuant to the ex-isting arrangementor practice found above. Underestablished procedure, either the employer or theemployee seeking permission to work overtimemakes an oral or telephonic request to office per-sonnelof Respondent. The office employee receiv-ing the request completes all portions of the form,recording the essential information given by the ap-plicant, and then presents it to Brennan for signa-ture. In one sitting Brennan often affixeshis signa-ture to a pile of authorization forms presented tohim for approval. Brennan testified that when hesigned the authorization forms for March 20 andMarch 3 1, respectively, he was not aware that theybore the name of Robert Green.counsel which shall be entitledto file replythereto in the same manneras an appellee.Nicholas Brennancredibly testifiedthat,consistent withrequirements ofthe Respondent's constitution,under theestablishedprocedures of theUnion, when a member appeals an order of the trial committee assessing afine in excess of$50, in order to perfect his appeal the member must sub-mit to the financial secretaryof the local $50If the appeal is sustained inits entirety the money is returned to the memberIf theappealis rejected ornot fully sustained,the $50isapplied to satisfactionof thefine in ac-cordance with such directive as the International may issue. LOCAL 38, SHEET METAL WORKERS' INTERNATIONAL ASSOC, AFL-CIOAfter the Union dispatched its January 7 letter toMid-Hudson advising the Company of the suspen-sion from membership of Robert Green, Brennanissued instructions to his office personnel that over-time permits should not be issued to RobertGreen. 12In early April John Versace placed a telephonecall to the office of the Respondent and requestedissuance of an overtime permit for him to workovertime in the employ of Mid-Hudson. The officegirlwho took the call sought the names of the em-ployees requesting the permit. Versace' informedher that they were being requested by RobertGreen and himself. After a pause of a few minutesthe office girl stated, "I can give you a permit but Ican't give it to Bob Green, because he is no longera member here."John Versace further credibly testified that laterin the month of April he again contacted theRespondent's office and requested issuance of anovertime permit for himself and for Robert Green.On this occasion, according to the creditedtestimony of Versace, the office girl to whom hespoke declined to issue a permit for Green butstated that she would give Versace a permit.Versace further credibly testified that thereafterhe ceased requesting permits for Green and soughtand received overtime permits for himself.b.Salch and Wigand converseIn the interim, in late March, Wigand had occa-sion to converse with Salch concerning a need forregular sheetmetal men. As the conversation endedSalch inquired if Green was still employed by Mid-Hudson and Wigand answered in the affirmative.c.Wigand speaks with BrennanThereafter, in early April,Wigand spoke withNicholas Brennan, president and business managerof Respondent. Wigand informed Brennan that heneeded layout men and inquired if Brennan hadany. Brennan answered, "Where will I get one?""Out of the dump." Wigand responded he wouldtake a sheetmetal man if he could get one andBrennan asked, "Do you still have Green workingwith you?" Wigand answered in the affirmative.Brennan said, "Well, you know you're right in themiddle of this." Brennan further stated that Greenwas no longer a member of Local 38. Wigand ob-served that he had overtime permits bearing thename of Robert Green and John Versace. Brennanresponded that the permits were a "mistake."isNicholasBrennan was unable to more precisely fix the date of this in-struction"The foregoingis based primarilyon the creditedtestimonyof ArthurWigand as supported,in certain respects,by the testimony of Edward Salchand GlennPowellWhile I credit the testimony of Salch to the effect thathe referredto the Board's determination of Green as a supervisor and madereferenceto the fact that supervisorypersonnelare not covered by theUnion's agreement,Ido not find that Salch's objection to Green's use of115d.Salch instructs WigandOn June 19, 1969, Arthur Wigand had lunchwith Edward Salch at a restaurant in HopewellJunction, New York. They were joined at lunch byGlenn Powell, a sheetmetal contractor. During thelunch they sat at a counter. Salch sat to the left ofWigand and Powell sat to Wigand's right. Theluncheon conversation lasted approximately 1 hourand was principally devoted to a discussion of man-power availability. However, Wigand and Salch alsodiscussed Robert Green.When Wigand inquiredinto the status of Green, Salch informed him thatGreen had lost his "case" and that Green no longerhad a card. Salch stated that Green could no longerwork with tools of the trade. Wigand commentedthat in that event Green was not of "very muchvalue" to him. Salch observed that Green couldwork as an estimator but could not work with thetools of the trade. Salch stated thatin an earlierBoard proceeding Salch had been described as a"supervisor" and that Wigand could use Green in asupervisory capacity. Salch remarked that Wigandhad a "union agreement."Wigand then inquiredhow Green could get back into the Union. Salchreplied thathe could do so by paying $613.39 forreinitiationand by paying the $750 finewhich wasoutstanding.13e.Green's terminationThe following morning, on June 20, Wigand in-formed Green of his conversation with Salch on theprevious day.Wigand informed Green that "if hewere not able to work with the tools" he was goingto have to let him go. Wigand suggested that Greencould work as an estimator and that he would util-ize him in that capacity. However, Green statedthat as an estimator he could not receive unemploy-ment benefits. Thus, Green stated that he desirednot to be employed as an estimator. Thereupon,Wigand informed Green that he could not keephim.Later, on June 20, Wigand dispatched the follow-ing letter to the Respondent:We wish to inform you that we terminated Mr.Green's employment Friday morning, June 20,1969,at9 a.m., conforming with unionrequirements.Mr. Salch informed me that wecould retain Mr. Green in a supervisory capaci-ty only, not using any tools of the sheet metaltrade.Iwould state at this time we are in need ofqualified sheet metal workers. We require one(1) shop layout man and two (2) fieldmen.the tools of the trade,articulated during the luncheon conversation, waspremised solely uponthe Board's supervisory determination Rather, astestified to by Wigand, I find thatthe reference was made in context withSalch's separate observation that Greenhad lost his"case" and was nolonger a union memberIplace little reliance on the testimony of Glenn Powell who, by his owntestimony,concededthathe did not closely followthe trend of the conver-sation relatingto Green427-258 O-LT - 74 - 9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDApproximately 2 weeks thereafter, Wigand em-ployed Greenas an estimator, in which capacity hewas workingat the timeof the hearingherein.f.The union dues issueRobert Green credibly testified that, knowingthat he was on "charges" before the Union, in earlyDecember he mailed a check to cover dues forNovember and December. He did not receive backa dues receipt and consequently checked with hisbank to determine whether or not his dues checkhad been negotiated. Finding that it had not, onDecember 26, Robert Green dispatched a check inthe amount of $33 covering 2 months' dues. Thecheck was mailed to Douglas Bradley, financialsecretary, and was received in December in the duecourse of the mails.14 Bradley handed the check toSalch at the executive board meeting in January1969.While Salch, in his capacity as recordingsecretary, accepts all communications he does notaccept dues checks.Article 16, section 10, of the constitution of theUnion provides as follows:Any member who becomes two (2) months inarrears shall be recorded suspended by thelocal financial secretary and by the GeneralSecretary-Treasurer without notice and underno circumstances shall any extension of timebe granted. No back dues shall be acceptedfrom any member suspended in accordancewith this Section and no official receipt shallbe issued to record such dues after the expira-tion of the two (2) month limit or predated toavoid suspension.Douglas Bradley testified that monthly dues ofthe Union at pertinent times herein were $16.50.He further testified that on December 26, 1968,Green's dues had been paid through October 1968.He testified further that a $33 payment would havepaidGreen's dues through December and that,under the 2-month grace period permitted bygoverning rulesGreen could not have beensuspended for nonpayment of dues until February28, 1969.By check dated March 18, 1969, Robert Greentendered $49.50 toward the payment of dues. Thischeck was received by Bradley and by him markedcanceled.15Bradley returned Green'sMarch 18check by mail on March 25.ConclusionsRespondent's ContentionsIt is the contention of the Respondent that, fol-lowing an intraunion disciplinary proceeding whichresulted in the assessment of a fine against RobertGreen, Green failed to payhis uniondues for theperiod ending December 31, 1968, and was for thisreason automatically suspended from membership.The Respondent asserts,in substance, that becauseGreen was no longer a member it had no authorityeither to grant or withhold permission for Green towork overtime.'6 Additionally, Respondent avowsthat it did not suggest or request the termination ofRobert Green. Rather, contends Respondent, itmerely advised Mid-Hudson that, inasmuch as "theBoard" in a prior proceeding had held Green to bea supervisor, the Union would expect Green to beemployed in that position. The subsequent action ofthe Employer in terminating Green's employmentwas, contends the Respondent, voluntary on thepart of Mid-Hudson.By way of affirmative defense, the Respondentfurther contends that the determination of the Re-gional Director in Case 3-CB-1247 finding Greento be a supervisor isres judicataand must stand asagainst the contention of the General Counsel inthe instant case. In this regard, the Respondentpoints to the fact, uncontested, that the determina-tion of theRegionalDirector in Case 3-CB-1247was not appealed.Finally, the Respondent in its brief contends thatinasmuch as the General Counsel failed to produceat the instant hearing affidavits taken by theGeneral Counsel on which theregional determina-tion of the supervisory status of Green in Case3-CB-1247 was based, there was a failure on thepart of the General Counsel in the instant case tocomply with the rule inJencks v. U.S.,353 U.S.657, and the prior determination of Green's super-visory status must prevail.The Affirmative Defenses RejectedThe Respondent's contention premised upon ap-plication of theJencksrule is without merit. The al-leged failure of the General Counsel to comply withJenckswas raised for the first time by Respondentinbrief of counsel. At the hearing Respondent" The foregoing is based on the credited testimony of Robert Green anddocuments in evidence I do not credit the testimony of Douglas Bradley tothe effect that he did not receive the December26 checkuntil early inJanuary Greentestified that he mailed the December 26 check in an en-velope addressed to Bradley and there are in evidence,extracted from therecords ofthe Respondent,a check bearing Robert Green's signature andan envelope addressed to Bradley bearing a December 26 postmark I amunable to accept the inference of Bradley's testimony that this communica-tion, dispatched from one point to another within a localized area of upperNew York State,would remain undeliveredfor aperiod in excessof 7 daysWhileBradley testified his official duties required him,to close his books onthe last day of each month,Iam convinced that his failure to enter, orotherwise make official notation of, the receipt of the dues payment was hisrealization that Green was in difficulties with the Union and his knowledgethat Brennan and Salch,union functionaries with whom he had "dealings,"were officers primarily involved in the dispute with Green" Bradley credibly testified that under procedures which he followed hestamped "cancelled"all checks which were not to be negotiated but wereto be returned to the maker of the check1eNicholasBrennan, Respondent's president and business manager, sotestifiedNeither in its answer nor brief did Respondent address itselfdirectlyto this issue LOCAL 38, SHEET METAL WORKERS' INTERNATIONAL ASSOC., AFL-CIO117made no contention of noncompliance on the partof the General Counsel with Section 102.118(b) ofthe Rules and Regulations of the National RelationsBoard, and the record reveals no refusal on the partof the General Counsel to make available toRespondent affidavits of witnesses called to testifyon the supervisory issue. Rather, the record sug-gests that three separate affidavits of ArthurWigand, who testified on this matter, were in thepossession of Respondent's counsel at pertinenttimes during his interrogation of Wigand, and anidentical number of affidavits of Robert Green weretimelymade available to Respondent's counsel,who were accorded time to study them. The recordreveals no departure either from the literal mandateof Section 102.118(b) nor the spirit and intend-ment ofJencks.Nor do I find merit in the Respondent'sres ju-dicatacontention.The record reveals that thecharge in Case 3-CB-1247 was dismissed by theRegionalDirector after investigation, without ahearing, and pursuant solely to an administrativedetermination that Robert Green was a supervisor.InW. Ralston & Co., Inc.,131NLRB 912, theBoard held the doctrine ofres judicataisnot ap-plicable when a prior charge is dismissed before theconduct of a hearing and without opportunity foradjudicationof the merits.17 Contrary to theRespondent, as the determination of the RegionalDirector arose under Section 10 of the Act, and notunder Section 9 thereof, Section 102.67(f) of theBoard'sRulesandRegulations,Series8,asamended, is not applicable nor is precedent in-terpreting that section of the Rules and Regulationsapposite."'The relevant inquiry into the merits of the super-visory issue is whether, on or about April 4 and atall times thereafter until June 20, Robert Green wasa supervisor and not an employee within the mean-ing of the Act. I find that he was throughout theaforesaid period an employee and thus entitled tothe protections of the Act. The evidence adducedatthehearing establishes thatRobertGreenworked on a virtually exclusive basis with JohnVersace and that his relationship to Versace wasthat of a skilled craftsman to an equally or onlyslightly less skilled craftsman. By virtue of com-petence and experience Green was designated,along with Horn and Case, in a complement of sixor seven sheetmetal craftsmen, to lead the work onwork projects requiring the performance of tasksnormally associated with the sheetmetal craft. Incarrying out, in a manner consistent with priordirectives and instructions of management, thework in which he and Versace engaged, Green wasrequired to exercise the judgment possessed by ajourneyman in the application of his craft skills, buthe did not otherwise exercise discretion or indepen-dence. The extra compensation which Green, Horn,and Case received reflected managerial esteem fortheir skills, which were coveted by Mid-Hudson in atight labor market. Green had no authority to affectthe employment status of Versace, or any othersheetmetal worker in the employ of Mid-Hudson.There is no evidence that Green possessed authori-ty to effectively recommend personnel actions tohis Employer.In the foregoing circumstances, I find that RobertGreen was at all relevant times an employee withinthe meaning of the Act and, accordingly, I rejectthe Respondent's contention that he was a super-visor.19The MeritsSection 8(b)(2) of the Act provides that it shallbe an unfair labor practice for a union "to cause orattempt to cause an employer ... to discriminate[within the meaning of Section 8(a)(3)] against anemployee with respect to whom membership insuch organization has been denied or terminated onsome ground other than his failure to tender theperiodic dues and the initiation fees uniformlyrequired as a condition of acquiring or retainingmembership."As reflected in the statutory language, thequestion to be determined is the reason underlyingthe Respondent's demand for actions affecting theemployment status of Robert Green.20It is of course permissible under the Act for alabor organization to enforce the unlawful union-security provision of a labor agreement by demand-ing the termination of an employee who has failedto timely tender dues uniformly required. It is un-lawful, however, for a labor organization to causeor attempt to cause an employer to discriminateagainst an employee by reason of a violation by theemployee of an internal rule or policy relating tothe acquisition or retention of membership.21 I con-IT See alsoJersey City Welding & Machine Works, Inc,92 NLRB 510i"E g, Stanley Air Tools, Division of the Stanley Works,171 NLRB 388,Security Guard Service, Inc,154 NLRB 8,The Ma.titell Company,164NLRB 713, enfd 414 F 2d 477 (C A 6)"SeeHostard Johnson Company,174 NLRB 1217, andcases citedtherein, seealsoLocal 25, Marine Division,InternationalUnion of Operat-ing Engineers, AFL-CIO,178 NLRB 292, fn I20 SeeGeneral Motors Corporation, Packard Electric Division,134 NLRB1107, 1 109 1 draw no adverse inferences with respect to motivation by vir-tue of the disposition made of Green's appeal by the International Underapplication of relevantlaw pertainingto fulfillment of servicerequirementsby deposit of documents in the U S mails, the requirements of the Respon-dent's constitution relating to the service of the trialminutes,and thefindings of the trial committee appear to have been satisfied In my view ofthe case, itis unnecessaryto determine whether, being aware of the non-delivery of the pertinent documents and having undertaken to hand-deliverthem, principals of equity would have required appeal time to have beenmeasured from the date of actual deliverySo far as the record reveals, the International had no basis for doubtingthe accuracy of the Local's assertion thatdelivery had been accomplishedon November 30, 1968 Thus, under that view, Green's appeal would havebeen untimely While the inaccurate information pertaining to the deliverysupplied by the Local suggests an underlying hostility on the part of localfunctionaries toward Green, it does not, in the circumstances of thisrecord, attach to the InternationalMoreover, the record reveals that theGeneral Counsel does not challenge the procedural regularity of the fineproceeding and it is clear that Green, by his own actions, contributed to theinability of the Union to accomplish service by registered mailTiSeeA Nabakou ski Co,148 NLRB 876, 881-882 118DECISIONSOF NATIONALLABOR RELATIONS BOARDclude that the evidence preponderates in favor of afinding that Respondent unlawfully withheld per-mission for Robert Green to work overtime andthereafter caused or attempted to cause his ter-mination solely because he had failed and refusedto pay the internal union disciplinary fine whichhad been assessed against him.The evidence establishes that on January 7, whenRespondent advisedMid-Hudson that RobertGreen had been suspended from membership,Green's membership dues had been paid throughDecember 31, 1968. By reason of this, Green wasnot vulnerable to automatic suspension underoperation of Respondent's constitution for nonpay-ment of dues, and would not become so untilFebruary 28.Respondent's explanation for itsrefusal to credit Green with dues tendered inDecember-a tender which rendered him paid upthroughDecember 31-arose, I find, from theawareness of the financial secretary of the intra-union disputation with Green and the unsatisfiedstatus of the fine; and the obedience of the financialsecretary to the mandates of the Respondent's con-stitution that no tender of dues is acceptable solong as a disciplinary fine remains unpaid. It wasthis,and not Green's failure totenderdues thatbroughtGreen's suspension from membership,which was called to the attention of Mid-Hudson inJanuary.I find no persuasive basis in the record for con-cluding that the unsatisfied fine ceased being amotivatingconsiderationintherelationshipbetween the Respondent and Green. With respectto the motivation of Respondent for its role leadingto the termination of Green as a journeyman sheet-metal worker utilizing the tools of the trade on be-half of Mid-Hudson, the evidence of record leaveslittledoubt.Thus,onJune 19,againstabackground of prior warnings by Brennan andWigand concerning the potential risks of continuingto employ Green, Salch made explicit what he andBrennan had implicitly conveyed to Wigand earlier.Salch pointedly called to the attention of Wigandthat Green had "lost his case," no longer had hisunion card, could no longer work with the tools ofthe trade, and could regain his union membershiponly by paying a reinitiation feeandhis outstandingfine. Salch reminded Wigand that he had a unionagreement. The record thus establishes that mattersarising from the disciplinary proceeding involvingGreen were moving considerations in the course ofaction Salch was urging upon Wigand.Additionally, the record evidence is clear that thepayment of the $750 fine outstanding against Greenwas not advanced by Salch in the disjunctive butwas stated as an absolute condition of unionacquiesence in Green's continued or future employ-ment as a craftsman using the tools of the trade. Ifind that Salch's declaration implied recourse. If itlacked the attributes of a demand it was, to be cer-tain, an "efficacious request."22 The relationship ofcause and effect, the essential features of Section8(b)(2), "can exist as well where an inducing com-municationis interms courteous or even precatoryas where it is rude and demanding. "23It is well settled that the Act does not permit aunion to condition employment upon the paymentof a fine and that a valid union-security agreementaccords no such license.24 Moreover, the Board hasheld that by conditioning the continued employ-ment of employees upon their payment of fines,labor organizations extract a penalty which thestatute forbids, and that the conduct constitutes anattempt to cause an employer to discriminateagainst employees in violation of Section 8(b)(2)and (1) (A) of the Act.25In view of the foregoing, I find that Respondentviolated Section 8(b)(2) and (1)(A) of the Act byrequiringMid-Hudson to cease employing RobertGreen as a journeyman sheetmetal worker using thetools of the trade. I find that Respondent acquiresno immunity from the proscriptions of the statutemerely by reason of the fact that by June, when theRespondent efficaciously demanded Green's ter-mination,Green's dues appear to have becomedelinquent. Placing aside the concept of futilityarising from Respondent's rejection of prior duestenders (and Green's likely awareness of the con-stitutional prohibition against acceptance of dues inthe face of unsatisfied fines) the Respondent, asclearly disclosed by Salch's statementsof June 19,was undertaking to discipline Green "not as an in-traunion matter, but as a condition of [his] con-tinued employment and using a condition otherthan [his] failure `to tender the periodic dues andinitiation fees."'28 As found, this is proscribed bythe Act.27A perhaps subtler question arises with respect tothe General Counsel's contention that Respondentunlawfully deprived Green of overtime clearance inApril.22 See SanJose Stereotypers' and Electrotypers' Union No. 120, Interna-tional Stereotypers' and Electrotypers' Union of North America, AFL-CIO(Dow Jones & Company, Inc ),175 NLRB 1066, fn 3, andcases citedtherein23NLRB vJarkaCorp,198F2d618,621(CA 3)24National Automotive Fibres, Inc,121 NLRB 1358, enfd 277 F 2d 779(C A9), Local No 4, UnitedSlate,Tile and Composition Roofers, Dampand Waterproof Workers Association, AFL-CIO (Avon Sheet Metal Co ),140 NLRB 384, 38725Association of Western Pulp & Paper Workers and Local 28,Associationof Western Pulp and Paper Workers (Fibreboard Paper Products Corp ), 170NLRB 49 (TXD).25 SeeAssociation of Western Pulp & Paper Workers and Local 28, Associa-tion of Western Pulp and Paper Workers (Fibreboard Paper Products Corp.),supra27 1 am not persuaded by Respondent's claim that it sought to depriveGreen of opportunities to work with tools of the trade merely because hewas considered by the Union to be a supervisor and thus not entitled to per-form unit work The record reveals no basis for distinguishing Green'sstatus during pertinent times from that of Robert Horn and Charles Case,who like Green worked in a lead capacity.Their right to work with thetools of the trade was not challenged nor was that of Versace when he suc-ceeded to Green's place after Green was deposed. LOCAL38, SHEET METAL WORKERS'INTERNATIONAL ASSOC., AFL-CIOOn February 28, Green fell 60 days in arrears inthe payment of dues and thus under operation ofthe Respondent's constitution he was automaticallysuspended. The tender of 3 months' dues-suffi-cient to meet his dues obligation through March31-was not accompanied by the necessary $25reinstatement fee required under the Respondent'sconstitution.Thus,abstractly,any refusal onRespondent's part to decline issuance of an over-time permit solely on the ground that it was outside-Respondent's area of competence either to grant orwithhold permission, would, without more, havebeen permissible under the Act.However, the realities are that Respondent's con-stitution precluded acceptance of dues while a fineremained unpaid. It would have thus been futile forGreen to have tendered dues. The futility of doingso was made more apparent to him through thefailureof the Respondent to credit him for hisDecember tenders. In submitting dues in March, itmay reasonably be concluded that Green recog-nized he was merely engaging in a ritual to protecthisposition.The foregoing considerations alonesuffice to foreclose as a viable defense Green'sfailure to maintain a current position in the pay-mentof dues.28 Butin any event, the facts of recordare that Mid-Hudson employed only union mem-bers and permit men referred by the Union andunion permission was an absolute prerequisite toworking overtime.29 It would be unrealistic, upon arecord revealing unlawful motive on the part ofRespondent toward Green existing prior to andafter the overtime permit declination, to find thatdues delinquency alone formulated the basis for theRespondent's action. Clearly, in lateMarch andearly April, times proximate to the refusal to clearGreen, Respondent's officers were seeking, throughindirection, but in context of discussion of man-power needs, to have Mid-Hudson dispense withGreen's services. The short answer, in light of allthat had gone before, is that in denying Greenclearance to work overtime, Respondent was notrelying upon any newly found right but was actingin continuity with the motive which marked itsJanuary suspension notice to Mid-Hudson pertain-ing to Green, and which carried forward in un-broken fashion through to the successful deposingof Green on June 20. Thus, I find that, in refusingto grant the necessary clearance to permit Green towork overtime, the Respondent has extracted apenalty in the form of loss of earnings to Green in amanner proscribed by the Act.3029 SeeInternational Longshoremen's and Warehousemen'sUnionLocal17, InternationalLongshoremen's andWarehousemen's Union, and its AgentFrank E Thompson,172 NLRB No 227zB The evidence is far from clear whether Respondent's directive to theclerical staff to withhold overtime clearance to Green precededor followedFebruary28 Thereis sound basis,however, forconcluding that the over-time slips issued on March 20 and 3 1, respectively,were issued through in-advertance119IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occuring in connection with theCompany's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged Incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent has caused and at-tempted to cause Mid-Hudson Sheet Metal Inc. todeny employment to Robert John Green, Jr., in thehaving further found that Respondent denied therequest of Mid-Hudson to permit Green to workovertime in said capacity, it is recommended thatRespondent notify Mid-Hudson and Robert JohnGreen, Jr., in writing, that (1) it has no objection tothe employment of Green by Mid-Hudson in a posi-tion substantially equivalent to the one whichGreen would have held with Mid-Hudson absentRespondent's discrimination against him, withoutprejudice to his seniority or other rights andprivileges; and (2) that it will not discriminatorilydeny Green permission, upon proper application, towork overtime in the employ of Mid-Hudson.31 Itwillfurtherbe recommended that Respondentmake Green whole for any loss of pay he may havesuffered by reason of its discrimination against him,by payment to him of an amount equal to thatwhich he would have earned from June 20, 1969, inthe employ of Mid-Hudson as a journeyman sheet-metal worker, until the date on which RespondentnotifiesMid-Hudson that it has no objection toGreen's employment by Mid-Hudson. In addition, itisrecommended that Respondent make Greenwhole for any loss of compensation he may havesuffered by reason of its refusal to permit Green towork overtime in the employ of Mid-Hudson in thecapacity of a journeyman sheetmetal worker. Lossof compensation shall be computed upon a quar-terly basis in the manner established in F.W. Wool-worth Company,90 NLRB 289, and shall be com-30 SeeAssociationof Western Pulp & Paper Workers and Local 28,Associa-tion ofWesternPulp and Paper Workers (Fibreboard and Paper ProductsCorp),supra31As found, the record reveals thatsubsequentto the perpetration ofthe unfair labor practices found herein,but priorto the hearing herein, thefirm name ofthe Companywas changed to Mid-Hudson Highland SheetMetal, Inc , and this notification is to be directed to the new firm and rele-vant elements of the remedy are to be applicableto that firm 120DECISIONS OFNATIONALLABOR RELATIONS BOARDputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716. Net earnings duringthe backpay period shall be excluded.CrossettLumber Company,8 NLRB 440.CONCLUSIONS OF LAW1.Mid-Hudson Sheet Metal Inc. is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By causing or attempting to cause Mid-Hud-son Sheet Metal Inc. to deny employment to RobertJohn Green, Jr., and by denying Mid-Hudson per-mission to employ Green in overtime work as ajourneyman sheetmetal worker, both because of hisfailure to pay an intraunion disciplinary fine againsthim, the Respondent has engaged and is engagingin unfair labor practices within the meaning of Sec-tion 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, I recommend that Local Union No. 38,SheetMetalWorkers' International Association,AFL-CIO, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Mid-HudsonSheetMetal Inc., presently doing business underthe firm name of Mid-Hudson Highland SheetMetal, Inc., to discriminate against Robert JohnGreen, Jr., in violation of Section 8(a)(3) of theAct.(b) In any like or related manner restraining orcoercing employees of Mid-Hudson in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:32 In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"PostedbyOrder of the Na-(a)Make Robert John Green, Jr., whole for anyloss of pay suffered by reason of the discriminationagainst himin the manner set forth in the sectionentitled "The Remedy."(b)Notify Green and Mid-Hudson, in writing,that Respondent has no objection to the employ-ment of Green in the capacity of a journeymansheetmetal worker and that requests of Mid-Hud-son, made upon proper application, to utilize Greenin said capacity in the performance of overtimework will not, in the future, be withheld for unlaw-ful reasons, both without regard to his membershipor nonmembership in the Respondent, except asrequired by the valid union-security agreement ineffect between the Respondent at Mid-Hudson, andwithout regard to his payment or nonpayment ofthe fine outstandingagainst him.(c) Postat its businessoffice,meeting hall, orother locations where notices to members arecustomarily posted copies of the attached noticemarked "Appendix."32 [Board's notice substitutedfor Trial Examiner's notice.] Copies of said notice,on forms provided by the Regional Director for Re-gion 3, after being dulysignedby Respondent's of-ficialrepresentative, shall be posted by it im-mediately upon receipt thereof, andbe maintainedby Respondent for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Furnish to theRegionalDirector for Region3 signed copies of said notice for posting by Mid-Hudson Highland Sheet Metal, Inc., if willing, inplaces where notices to employees are customarilyposted. Copies of said notice to be furnished by theRegional Director shall, after being duly signed by arepresentativeofRespondent,beforthwithreturned to the Regional Director for distributionby him.(e)Notify the Regional Director for Region 3, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.33tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."" In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas takento complyherewith "